Mr. Justice McBride
delivered the opinion of the court.
The evidence taken before the county judge is somewhat conflicting, and we do not think it proper to discuss it in detail, as it appears probable that the matters urged in the petition to remove defendant may hereafter become the subject of litigation. It is sufficient to say that there is some testimony to support the contention of the petitioner, and to indicate that the estate may have a bona fide claim against defendant, which cannot be litigated successfully while he remains administrator.
Without expressing any opinion as to the weight of the evidence adduced by petitioner, we are of the opinion that it discloses the fact that the apparent antagonism between the interest of the defendant and the heirs is such that he ought not to remain administrator, and that the county judge acted correctly in removing him. We do not wish to be understood as deciding that any charge of misappropriation of assets of the estate is true, because we do not conceive that such a question can be litigated in the present proceeding. We only hold that there is evidence tending to show that such charges may be true, and that, under the circumstances, some person should be *24in charge of the estate whose interest it will be to cause the alleged delinquencies to be thoroughly investigated.
The decree of the circuit court is reversed.
Reversed.